DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20100163887) in view of Wu et al. (US 20160172342).
Regarding claims 1 & 16, Kim discloses that an electronic device, comprising: 
a substrate 111 (Fig. 15); and 
at least one light-emitting element disposed on the substrate and comprising: 
a first light-emitting diode (a left LED); 
a second light-emitting diode (a middle LED); 
a conductive layer 113; and 
an insulating layer 91 disposed between the first light-emitting diode and the conductive layer 113 and comprising at least two through holes 92a & 91a (Fig. 14-15), wherein the conductive layer is electrically connected to the first light-emitting diode ( the Left LED) and the second light-emitting diode (the middle LED) through the at least two through holes 92a & 91a, wherein a minimum spacing between the first light-emitting diode and the second light-emitting diode, wherein the first light-emitting diode (a left LED) comprises a first p-type electrode (pads as a first p-type or first n-type electrode, para. 0067) and a first n-type electrode (pads or 95 & 93) the second light- emitting diode (a middle LED) comprises a second p-type electrode (pads as a first p-type or first n-type electrode, para. 0067) and a second n-type electrode 95 & 93 (depended on conductivity of element 29 which can be p-type or n-type), and the conductive layer 133 is electrically connected to the first p-type electrode 25 of the first light-emitting diode and the second n-type electrode 95 & 93 of the second light-emitting diode, wherein the at least one light emitting element is a flip-chip type light-emitting element (Fig. 14-15).
Kim fails to teach the insulating layer is an organic layer and, wherein a minimum spacing between the first light-emitting diode and the second light-emitting diode ranges from 1.5 um to 10 um.
However, Wu suggests that an insulating layer can be an organic layer (Acrylic resin, para. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with an insulating layer is an organic layer as taught by Wu in order to enhance material variant by using different material with equivalent properties and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Kim & Wu fail to specify that a minimum spacing between the first light-emitting diode and the second light-emitting diode ranges from 1.5 um to 10 um. 
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. 
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain spacing between two LEDs, because it would have been to obtain a certain spacing between two LEDs to achieve sizing of package with minimum interference between two LEDs.
Reclaim 17, Kim & Wu disclose that the first light-emitting diode (middle LED) comprises a first p-type electrode (pad) and a first n-type electrode 95 & 93 , the second light-emitting diode comprises a second p-type electrode (pad) and a second n-type electrode 95 & 93, and the conductive layer 113 is electrically connected to the first p-type electrode 25 of the first light-emitting diode and the second n-type electrode 29 of the second light-emitting diode.
Reclaim 18, Kim & Wu disclose that the light-emitting element is a flip-chip type light-emitting element (Fig. 15, Kim).
Reclaim 19, Kim & Wu disclose that a maximum thickness of the organic layer is greater than a maximum height of the first light-emitting diode (Fig. 15, Kim).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20100163887) in view of Wu et al. (US 20160172342) and further in view of Yu et al. (US 8598617).
Reclaim 3, Kim & Wu fail to teach that at least one first pad and at least one second pad respectively disposed on the substrate, wherein the at least one first pad is electrically connected to the first n-type electrode of the first light-emitting diode, and the at least one second pad is electrically connected to the second p-type electrode of the second light-emitting diode.
However, Yu suggests that at least one first pad 108A and at least one second pad 108B respectively disposed on the substrate 110, wherein the at least one first pad is electrically connected to the first n-type electrode of the first light-emitting diode, and the at least one second pad is electrically connected to the second p-type electrode of the second light-emitting diode (Fig. 7).
Reclaim 4, Kim, Wu & Yu disclose that the at least one light-emitting element further comprises: a first conductive pad disposed on the first light-emitting diode; and a second conductive pad disposed on the second light-emitting diode, wherein the first n-type electrode is electrically connected to the at least one first pad through the first conductive pad, and the second p-type electrode is electrically connected to the at least one second pad through the second conductive pad (Fig. 7, Yu). 
Response to Arguments
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “Kim fails to teach the conductive layer is electrically connected to the first p-type electrode of the first light-emitting diode and the second n-type electrode of the second light-emitting diode”
In response to applicant's contention, it is respectfully submitted that Kim discloses all the claimed limitation including “the conductive layer is electrically connected to the first p-type electrode of the first light-emitting diode and the second n-type electrode of the second light-emitting diode” below. 
Kim appears to show, see Fig. 15 & para. 0067, before forming the wires113, pads (not shown) may be formed on the first conductive layer 25 and/or the electrode E to improve the adhesion or ohmic contact property of the wires 113. 
Furthermore, “n-type electrode or /and p-type electrode” has no special meaning in the claims because applicant has not defined that such meaning entails or define.  Also, any metal or conductive electrically contacts with n-type or p-type semiconductor will be considered as a n-type electrode or p-type electrode.
Therefore, the rejection of claims 1, 3-4 & 16-19 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899